Citation Nr: 0817875	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-29 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In a December 2006 decision, the Board denied the veteran's 
claims for an initial rating higher than 50 percent for PTSD 
and an evaluation higher than 10 percent for bilateral 
tinnitus.  In addition, the Board remanded the issues of 
entitlement to a rating higher than 10 percent for bilateral 
hearing loss and a total disability rating based on 
individual unemployability (TDIU) for further development.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2007, the Court granted the parties' joint motion for 
partial remand (joint motion) with respect to the issue of 
entitlement to an initial rating higher than 50 percent for 
PTSD.  This matter was remanded to the Board for 
readjudication in compliance with the instructions in the 
joint motion, which was incorporated in the Court order by 
reference.  The appeal as to the issue of entitlement to a 
rating higher than 10 percent for bilateral tinnitus was 
dismissed.  A copy of the joint motion and the Court's order 
have been incorporated into the claims folder.

The issues of entitlement to a rating higher than 10 percent 
for bilateral hearing loss and a TDIU will be the subject of 
a separate decision after the development requested by the 
Board has been completed.

Therefore, the only issue on appeal at this time is 
entitlement to an initial rating higher than 50 percent for 
PTSD.  This claim is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In accordance with the joint motion, the Board observes that 
further development is required prior to adjudicating the 
veteran's claim of entitlement to an initial rating higher 
than 50 percent for PTSD.

During his January 2008 hearing, the veteran testified that 
his PTSD has increased in severity since his most recent VA 
compensation examination.  Specifically, he reported that his 
depression had significantly worsened and that his nightmares 
had increased in frequency in recent years.  Therefore, the 
Board finds that a new VA examination is warranted to 
determine the current nature and extent of the veteran's 
PTSD.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. 
Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  

The joint motion also notes that records from the VA Medical 
Center (VAMC) in Washington, DC, dated since 2005, may be 
available which have not been associated with the claims 
file.  These additional records must be obtained before 
further adjudication of the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC in Washington, D.C., 
and request all psychiatric treatment 
records from 2005 to the present.  If no 
such records can be found, ask for 
specific confirmation of that fact.

2.  Schedule the veteran for another VA 
psychiatric examination to ascertain the 
current severity and manifestations of 
his PTSD under the applicable rating 
criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  Conduct all 
testing and evaluation needed to make 
this determination.  The claims folder 
must be made available to the examiner 
for review and the examination report 
must indicate whether such review was 
accomplished.  The examiner should, if 
possible, indicate what specific symptoms 
are attributable to the service-connected 
PTSD, as opposed to symptoms referable to 
any other condition (whether mental 
and/or physical).  

Assign an Axis V diagnosis (GAF score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score means.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the PTSD versus other conditions 
(whether mental and/or physical).

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD - 
including the impact it has on his 
ability to work.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



___________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





